United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 04-1626
                                    ___________

Vicky M. Wright,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Nebraska.
Nonpareil, an Iowa Corporation,      *
                                     * [UNPUBLISHED]
            Appellee.                *
                                ___________

                              Submitted: November 4, 2004
                                 Filed: November 12, 2004
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Vicky Wright applied for an editor position with a newspaper owned by
Nonpareil. The managing editor interviewed Wright, but hired a candidate who,
unlike Wright, had newspaper editing experience and was familiar with the software
used by the paper. Wright brought this 42 U.S.C. § 1981 action, claiming Nonpareil
refused to hire her because of her race. The district court1 granted Nonpareil’s motion
for summary judgment, and Wright appeals.


      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.
       Assuming without deciding that Wright established a prima facie case of
discrimination, we agree with the district court that she failed to show Nonpareil’s
articulated nondiscriminatory reason for not hiring her was a pretext for race
discrimination. See Kincaid v. City of Omaha, 378 F.3d 799, 803-06 (8th Cir. 2004).
Accordingly, we affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




                                        -2-